Citation Nr: 0200263	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  98-01 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

A July 1999 decision by the Board remanded the issue of a 
proper initial rating for PTSD back to the RO for a new 
medical examination to properly determine the current 
severity of the veteran's PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is currently manifested by some sleep 
disturbance and anxiety, occasional reexperiencing of 
traumatic events in service, hyperalertness and depression.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159); 38 C.F.R. §§ 4.132, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims he is entitled to a higher initial rating 
for his service-connected PTSD, on the basis that the 30 
percent rating is not adequate due to the fact that his 
condition has affected his ability to work and has also 
affected his family life and interaction with others.  The 
veteran's claim for an increased initial rating in excess of 
30 percent disabling was denied in a July 1997 RO rating 
decision.  In July 1999, the Board remanded the issue back to 
the RO for a new medical examination, on the basis that the 
evidence in the claims file at that time was not adequate to 
make a proper determination on the issue.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This law sets forth requirements for notification 
and assisting a claimant in developing the facts pertinent to 
his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  In that regard, the Board 
finds that while the new law and accompanying regulations 
were enacted during the pendency of this appeal, and thus, 
have not been considered by the RO, there is no prejudice to 
the appellant in proceeding with this appeal, as the 
appellant has been fully informed as to laws and regulations 
governing his claim, including the requirements to 
substantiate his claim, and there is no indication that there 
is additional evidence that should be obtained before 
proceeding with appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  As such, the Board will proceed 
with disposition of this appeal.

Disability evaluations are determined by the application of 
the Schedule of Ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disabilities 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board notes that the claims file included a report of a 
March 1998 VA examination.  The examination report included a 
history and analysis of the veteran's symptoms, as well as a 
GAF score of 40.  Such GAF score included PTSD, as well as an 
antisocial personality disorder and other medical problems 
including a seizure disorder and chronic obstructive 
pulmonary disease.  However, as indicated in the July 1999 
Board decision and remand, the March 1998 VA examination was 
determined to be inadequate for purposes of assessing the 
severity of the veteran's PTSD only, while excluding his 
other non service-connected diagnoses.  The Board determined 
that a more comprehensive VA examination was necessary to 
fairly adjudicate the veteran's claim for an increased 
evaluation for PTSD.  Therefore, the Board finds that the 
results of the March 1998 VA examination are not applicable 
in adjudicating the present appeal.

Evidence recently submitted to the claims file following the 
Board's remand includes a VA examination in September 1999.  
The examiner noted that the veteran and his wife were not 
very reliable in terms of relating the history of the 
veteran's PTSD to the examiner.  From what the examiner could 
determine, the veteran, while in service, claimed he was hit 
in the head with a lead pipe by unknown people.  There was 
another episode in which he suffered a laceration to the left 
arm when another assailant attacked him.  The veteran is 
currently in his fourth marriage, and also indicates that he 
argues quite a bit with his current wife, about three or four 
times a week.  His wife stated that he gets extremely angry 
and overly aggressive with her when they have an argument.  
The veteran also admits to drinking heavily and having some 
past legal problems, as well as some past hospitalizations 
for psychological problems.  A mental status examination 
revealed the veteran to be alert and oriented times three, 
good gait, clear speech, and well organized.  There was no 
evidence of hallucinations, delusions, or paranoia.  There 
were also no suicidal or homicidal ideations, and no 
obsessions or panic attacks.  The examiner also noted the 
veteran to have a good memory for both recent and remote 
events.  The veteran also complained of problems sleeping, 
and having nightmares and flashbacks of people trying to 
attack him.  He also stated that he stayed at home most of 
the time and did not have many friends.  In summary, the 
examiner noted the veteran to have multiple coexistent 
psychiatric problems.  The diagnosis was Axis I PTSD; Axis 
II, Antisocial personality traits versus disorder; Axis III, 
history of seizures and hypertension; Axis IV, problem with 
anger management and frustration tolerance, and problem with 
interpersonal relationships; and Axis V, GAF 45, but 
excluding the other conditions, the GAF for PTSD alone was 
60.

Included in the claims file were private medical records from 
the Indian Health Center dated January 1991 to April 2000.  
These records indicate that the veteran had been treated for 
PTSD beginning in August 1987.  When he was examined in May 
1997, he complained of anxiety, grief and flashbacks.  He had 
been scheduled for a follow up appointment, but failed to 
appear.  Upon examination in August 1997, PTSD was shown by 
VA evaluation in July 1997.  Also, in January 2000, the 
veteran complained of flashbacks and increased insomnia.

Also submitted to the claims file were treatment records from 
VAMC in Oklahoma City dated February 1997 to September 1997.  
These records show the veteran being hospitalized in 
September 1997 for alcohol detoxification.  The records also 
show a history and diagnosis of PTSD.  In September 1997, the 
veteran was examined and complained of poor control of anger 
and flashbacks about traumatic experiences in service.  He 
was alert and very oriented at that time and had good eye 
contact.  His mood, however, was extremely depressed and he 
reported decreased sleep and appetite.

Also included in the file were reports from VAMC Muskogee 
dated July 1998 to June 2000.  These records show the veteran 
having undergone a colonoscopy in January 1999.  The records 
from this period also indicate alcohol abuse, but do not 
refer to any nervous disorders or PTSD.

The veteran underwent another VA examination in September 
2000.  The veteran stated that he has had no work because of 
his inability to be around people, and the fact that he stays 
away from contact with people, except for his wife.  The 
veteran, along with his wife, also stated that he has had 
paranoid thoughts and possible delusions.  He has also had 
hallucinations of voices that carry on conversations with 
him.  He denied any suicidal thoughts, but has had homicidal 
thoughts and had threatened a neighbor with a shotgun.  The 
veteran was oriented as to person, place and time, but 
complained frequently of short-term memory problems.  The 
veteran also claimed to have panic attacks about once or 
twice a week, and admitted to feelings of depression.  The 
veteran had also stated that he consumes approximately one 
six pack of beer per day.  The examiner noted that the 
veteran's PTSD was approximately of the same severity as when 
he was last examined, and that his alcohol abuse exacerbated 
both his anxiety as well as his seizure disorder.  Although 
the veteran has stated that he cannot work because he is 
unable to be around people, the examiner was of the opinion 
that of equal importance was his safety concerns caused by 
his drinking and seizures.  The diagnosis was Axis I PTSD, 
alcohol dependence; Axis II antisocial personality disorder; 
Axis III seizure disorder, hypertension, hepatitis C, chronic 
bronchitis; Axis IV social isolation; Axis V GAF 60 (from 
PTSD alone).

Given the evidence as outlined above, the Board must look to 
the Schedule for Rating Disabilities to determine the 
appropriate disability evaluation.  Diagnostic Code 9411 of 
38 C.F.R. § 4.130 sets forth the criteria for evaluating PTSD 
using Diagnostic Code 9440.  To obtain a 100 percent 
evaluation, there must be total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

In order to obtain a 70 percent evaluation, there must be 
symptoms of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

To obtain a 50 percent evaluation, there must be symptoms 
reflecting occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

For a 30 percent evaluation there must be symptoms reflective 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Based on the above, the Board finds that the veteran's 
symptoms most closely approximate the criteria for a 30 
percent evaluation.  Specifically, the veteran occasionally 
experiences a depressed mood, anxiety, and sometimes has 
difficulty controlling his anger.  Although the veteran does 
state that he rarely goes out and spends most of his time at 
home with his wife, the VA examiner had indicated that it was 
of equal importance that his social difficulties are also due 
to safety concerns regarding his seizure disorder and his 
history of excessive alcohol abuse, which exacerbates his 
anxiety.  There are no reports of the veteran having 
difficulty grooming himself or performing any other self-help 
activities, nor are there allegations of recent or remote 
memory loss.  The veteran's judgment is deemed to be good as 
he handles his own affairs.  There is also no evidence of a 
decreased ability to use abstract thinking.  As well, the VA 
examinations in 1999 and 2000 both reflect the veteran to 
exhibit a GAF of 60 in both instances, which is reflective of 
moderate symptoms which include flattened affect and 
occasional panic attacks, as well as having few friends.  
Therefore, the Board finds that the preponderance of the 
evidence supports a 30 percent evaluation for the veteran's 
PTSD.

The Board has also considered the severity of the PTSD during 
the entire period from the initial assignment of disability 
ratings to the present time.  See Fenderson, 12 Vet. App. at 
125-126.  Also, the potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1) (2000).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected PTSD has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that which has been 
discussed herein so as to render impractical the application 
of the regular rating schedule standards.  Indeed, the 30 
percent evaluation assigned herein contemplates difficulty 
with employment.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).








ORDER

The criteria for an assignment of an initial rating in excess 
of 30 percent disabling for PTSD have not been met, and the 
appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

